DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the previous 35 USC 112(f) claim interpretation, the previous 35 USC 112(f) claim interpretation regarding previous limitations “a sensor device for capturing images of a road” and “a storage device for storing instructions” is withdrawn in light of the present claim amendments.  However, a 35 USC 112(f) claim interpretation is maintained regarding “a processing device to: determine…” below.
Regarding the previous 35 USC 112(b) rejections, the previous 35 USC 112(b) rejections are withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for teaching or matter specifically challenged in the arguments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing device, communicatively coupled to the sensor device and the storage device, to: determine… in claim(s) 10-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 9-10, 12, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of US 20200189583 (“Tatourian”) in view of US 20160090086 (“Takamatsu”).
As per claim(s) 1, 10, 18, Tatourian discloses a method, system, and non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations comprising: 
determining, by a processing device, a lane area (see at least abstract, [0025]-[0026]: The vehicle may monitor its current geolocation using a location based system (e.g., GPS), planned route, current direction of travel, and the like to identify portions of the travel path that are likely to be traversed; path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel);  
calculating, by the processing device, a first position within the lane area (see at least abstract, [0025]-[0030]: The vehicle may monitor its current geolocation using a location based system (e.g., GPS), planned route, current direction of travel, and the like to identify portions of the travel path that are likely to be traversed; path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel); 
determining, by the processing device, a tolerance region within the lane area (see at least see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane. This offset may be used to steer the vehicle and maintain a travel vector that is offset from the center of the lane by the offset value); 
calculating, by the processing device, a deviation offset based on the tolerance region;  (see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane. This offset may be used to steer the vehicle and maintain a travel vector that is offset from the center of the lane by the offset value, [0029]-[0032]: In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to detect worn road segments and select a position for smooth motion and reduced road wear. This road condition information may influence the value of ε.); 
calculating, by the processing device, a second position based on the first position and the deviation offset (see at least abstract, [0028]-[0032]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel; In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to detect worn road segments and select a position for smooth motion and reduced road wear. This road condition information may influence the value of ε.); [0038]: autonomous vehicle controls the steering according to the path planning operation 202. Path planning (operation 202) may be performed periodically or regularly. For example, the vehicle may adjust its path every half mile to ensure that it is not helping to form ruts or overusing a portion of the road); and 
causing, by the processing device, to operate the autonomous vehicle to travel to the second position (see at least abstract, [0038]: autonomous vehicle controls the steering according to the path planning operation 202. Path planning (operation 202) may be performed periodically or regularly. For example, the vehicle may adjust its path every half mile to ensure that it is not helping to form ruts or overusing a portion of the road). 
Tatourian does not explicitly disclose determining, by a processing device, at least one lane marker on a road and a lane area being surrounded by the at least one lane marker; a tolerance region within the lane area based on a passenger comfort rule, wherein the passenger comfort rule specifies a passenger comfort margin measured from the at least one lane marker, and the tolerance region is determined as a region within the lane region without overlapping with the passenger comfort margin. 
However, Takamatsu teaches determining, by a processing device, at least one lane marker on a road and a lane area being surrounded by the at least one lane marker (see at least [0029]-[0031]: sensor system 16 is capable of detecting the road boundary 28, such as a wall, curb, lane marker, etc., Fig. 14); and 
determining, by the processing device, a tolerance region within the lane area based on a passenger comfort rule, wherein the passenger comfort rule specifies a passenger comfort margin measured from the at least one lane marker, and the tolerance region is determined as a region within the lane region without overlapping with the passenger comfort margin (see at least abstract, [0005], [0042]-[0043]: one driver may be comfortable having the host vehicle 10 approach a road boundary 28 at one distance, while another driver may be comfortable having the host vehicle 10 approach the road boundary 28 at a different distance such that both drivers have a different preferred trajectory along the road 26. That is, one driver (e.g., driver A in FIGS. 2 and 4) may not be comfortable approaching the road boundary 28 at the same distance as another driver (e.g., driver B in FIGS. 2 and 3). In this exemplary embodiment, driver B is generally more comfortable (i.e., aggressive) approaching the road boundary 28 at a closer distance than driver A (i.e., less aggressive), [0053]-[0055], [0059]: series of parameter values can include a distance threshold such that when the distance of the vehicle 10 to the boundary 28 is less than a distance threshold, the parameters indicate to apply the feedback operation. As shown in FIG. 14, the vehicle 10 is outside the distance threshold 44 such that the feedback operation is not applied. As shown in FIG. 15, the vehicle 10 is within the distance threshold 44 to the boundary 28 such that the feedback operation is applied, thereby applying a torque assist indicated by arrows C to the steering system of the vehicle 10, claim 22: wherein the boundary is a lane marker on the road, Fig. 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating the teachings of Takamatsu in order to make the driver feel comfortable.

As per claim(s) 3, 12, 20, Tatourian does not explicitly disclose wherein calculating the first position within the lane area further comprises calculating the first position based on the at least one lane marker. 
However, Takamatsu teaches wherein calculating the first position within the lane area further comprises calculating the first position based on the at least one lane marker (see at least abstract, [0030]-[0033]: the sensor system 16 is capable of determining the distance from the left, right, front and rear of the vehicle 10 to a road boundary 28 or other stationary or moving objects, claim 22: wherein the boundary is a lane marker on the road). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating the teachings of Takamatsu in order to assist a driver.

As per claim(s) 9, Tatourian discloses calculating the first position with respect to a reference point of the autonomous vehicle (see at least abstract, [0011]: use of imaging techniques, such as a very high frequency (VHF) radar, may be used to determine road condition and alter the vehicle's path in response; other sensors may be used to adjust when there are multiple vehicles in close proximity—either in the same lane or in adjacent lanes, [0014], [0026]: The vehicle may monitor its current geolocation using a location based system (e.g., GPS), planned route, current direction of travel, and the like to identify portions of the travel path that are likely to be traversed. Monitoring may be used in a reactive mode in order for the vehicle to respond in substantially real time to road conditions sensed in the path of travel. Monitoring may also be used in a preemptive mode to determine from previously known information whether the vehicle is likely to encounter a certain type of road condition, claim 38); and 
calculating the second position based on the first position and the deviation offset with respect to the reference point (see at least abstract, [0038]: autonomous vehicle controls the steering according to the path planning operation 202. Path planning (operation 202) may be performed periodically or regularly. For example, the vehicle may adjust its path every half mile to ensure that it is not helping to form ruts or overusing a portion of the road, claim 38). 

Claim(s) 2, 5-8, 11, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Tatourian in view of Takamatsu and further in view of DE 102015212583 (“Fendt”).
As per claim(s) 2, 11, 19, Tatourian does disclose wherein determining the lane area on the road further comprises: receiving images of the road (see at least abstract, [0014]: a sensor array, which may include various forward, side, and rearward facing cameras, radar, LIDAR, ultrasonic, very high-frequency (VHF) radar, [0026]: Monitoring may be used in a reactive mode in order for the vehicle to respond in substantially real time to road conditions sensed in the path of travel. Monitoring may also be used in a preemptive mode to determine from previously known information whether the vehicle is likely to encounter a certain type of road condition).  
Tatourian does not explicitly disclose wherein determining the at least one lane marker on a road and the lane area being surrounded by the at least one lane marker comprises: the images comprising at least one lane marker that borders the lane area; analyzing the images to determine the at least one lane marker in the images; and determining the lane area based on the determined at least one lane marker.
However, Fendt teaches wherein determining the at least one lane marker on a road and the lane area being surrounded by the at least one lane marker comprises: 
receiving images of the road, the images comprising at least one lane marker that borders the lane area (see at least abstract, page 2: driver assistance device comprises an evaluation device, wherein the evaluation device is designed to detect a lane width of a lane on which the own motor vehicle is located, in the image transmitted by the at least one vehicle camera. Preferably, the two lateral, lane forming lane boundary markings are determined by the evaluation to detect the lane width. In the lane boundary markings may be z. B. to direct lane boundaries such as lane boundary lines, curbs, crash barriers and / or to act indirect lane boundaries such as sidewalks or hedges); 
analyzing the images to determine the at least one lane marker in the images (see at least abstract, page 2: driver assistance device comprises an evaluation device, wherein the evaluation device is designed to detect a lane width of a lane on which the own motor vehicle is located, in the image transmitted by the at least one vehicle camera. Preferably, the two lateral, lane forming lane boundary markings are determined by the evaluation to detect the lane width. In the lane boundary markings may be z. B. to direct lane boundaries such as lane boundary lines, curbs, crash barriers and / or to act indirect lane boundaries such as sidewalks or hedges); and 
determining the lane area based on the determined at least one lane marker (see at least abstract, page 2: driver assistance device comprises an evaluation device, wherein the evaluation device is designed to detect a lane width of a lane on which the own motor vehicle is located, in the image transmitted by the at least one vehicle camera. Preferably, the two lateral, lane forming lane boundary markings are determined by the evaluation to detect the lane width. In the lane boundary markings may be z. B. to direct lane boundaries such as lane boundary lines, curbs, crash barriers and / or to act indirect lane boundaries such as sidewalks or hedges). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating the teachings of Fendt in order to evaluate a desired travel trajectory thus allowing the driver assistance device to have improved functionality.

As per claim(s) 5, 14, Tatourian discloses at least one of a safety rule (see at least abstract, [0024]: autonomous vehicle 104 may adjust the within-lane positioning in order to avoid coming too close to another vehicle. For example, a safe buffer of two feet may be maintained between the autonomous vehicle 104 and a vehicle travelling the same direction in an adjacent lane).  
Tatourian does not explicitly disclose wherein the tolerance region comprises the first position and is defined between the two lane markers. 
However, Takamatsu teaches wherein the tolerance region comprises the first position and is defined between the two lane markers (see at least abstract, [0030]-[0033]: the sensor system 16 is capable of determining the distance from the left, right, front and rear of the vehicle 10 to a road boundary 28 or other stationary or moving objects, claim 22: wherein the boundary is a lane marker on the road, [0059]: as shown in FIG. 11, the average trajectory 56 is calculated based on the previous trajectories 55 of the vehicle 10 along the road 26. Accordingly, the parameters can include the trajectory 55 of the vehicle 10 during a previous operation of the vehicle 10 along the road 26. The series of parameter values can include a distance threshold such that when the distance of the vehicle 10 to the boundary 28 is less than a distance threshold, the parameters indicate to apply the feedback operation. As shown in FIG. 14, the vehicle 10 is outside the distance threshold 44 such that the feedback operation is not applied. As shown in FIG. 15, the vehicle 10 is within the distance threshold 44 to the boundary 28 such that the feedback operation is applied, thereby applying a torque assist indicated by arrows C to the steering system of the vehicle 10. The series of parameter values can also include latitude and longitude information, curvature information, weather information, time of day information, traffic information, information regarding positions of other vehicles, positions of static objects, presence of pedestrians, width of the road, number of lanes in the road, and/or length of the road for the plurality of boundary locations along the road 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating the teachings of Takamatsu in order to assist a driver.
Tatourian does not explicitly disclose wherein determining the tolerance region within the lane area further comprises determining the tolerance region based on a safety rule, wherein the safety rule specifies a safety margin measured from the at least one lane marker, and the tolerance region is determined as the region within the lane region without overlapping with the safety margin. 
However, Fendt teaches wherein determining the tolerance region within the lane area further comprises determining the tolerance region based on a safety rule, wherein the safety rule specifies a safety margin measured from the at least one lane marker, and the tolerance region is determined as the region within the lane region without overlapping with the safety margin (see at least abstract, [0063]-[0065]: running plan generation unit 14 may generate the control band in consideration of the ride quality, safety degree, or other aspects of the vehicle), and wherein the tolerance region comprises the first position and is defined between the two lane markers; generation of the control band in consideration of the safety degree of the vehicle may be the generation of a band of target control values that allow the vehicle V to run such that the inter-vehicle distance to a vehicle in the surrounding of the vehicle V becomes a previously decided reference value or greater), and wherein the tolerance region comprises the first position and is defined between the two lane markers (see at least abstract, [0043]-[0047], [0063]-[0064]: Reference character R shown in FIG. 2 denotes a running lane on which the vehicle V runs; Reference character W denotes the control band of the target position. The control band W can be shown as the length between a control band boundary line Wa and a control band boundary line Wb in the normal direction to the target track T that connects the target positions. The control band boundary line Wa is a curve that connects the maximum values on the left side of the vehicle V in the control bands generated for the respective target positions. The control band boundary line Wb is a curve that connects the maximum values on the right side of the vehicle V in the control bands generated for the respective target positions, [0065]: a case where the center of the control band W of the target positions is the target track T that connects the target positions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating the teachings of Fendt in order to reduce accident risks.


As per claim(s) 6, 15, Tatourian discloses wherein the safety rule comprises a first minimum distance between the autonomous vehicle in the lane area and a second vehicle in a second lane area adjacent to the first lane area (see at least abstract, [0024]: autonomous vehicle 104 may adjust the within-lane positioning in order to avoid coming too close to another vehicle. For example, a safe buffer of two feet may be maintained between the autonomous vehicle 104 and a vehicle travelling the same direction in an adjacent lane).  
Tatourian does not explicitly disclose wherein the passenger comfort rule comprises a second minimum distance from the vehicle to each one of the two lane markers. 
However, Takamatsu teaches wherein the passenger comfort rule comprises a second minimum distance from the vehicle to each one of the two lane markers (see at least abstract, [0030]-[0033]: the sensor system 16 is capable of determining the distance from the left, right, front and rear of the vehicle 10 to a road boundary 28 or other stationary or moving objects, claim 22: wherein the boundary is a lane marker on the road, [0059]: as shown in FIG. 11, the average trajectory 56 is calculated based on the previous trajectories 55 of the vehicle 10 along the road 26. Accordingly, the parameters can include the trajectory 55 of the vehicle 10 during a previous operation of the vehicle 10 along the road 26. The series of parameter values can include a distance threshold such that when the distance of the vehicle 10 to the boundary 28 is less than a distance threshold, the parameters indicate to apply the feedback operation. As shown in FIG. 14, the vehicle 10 is outside the distance threshold 44 such that the feedback operation is not applied. As shown in FIG. 15, the vehicle 10 is within the distance threshold 44 to the boundary 28 such that the feedback operation is applied, thereby applying a torque assist indicated by arrows C to the steering system of the vehicle 10. The series of parameter values can also include latitude and longitude information, curvature information, weather information, time of day information, traffic information, information regarding positions of other vehicles, positions of static objects, presence of pedestrians, width of the road, number of lanes in the road, and/or length of the road for the plurality of boundary locations along the road 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating the teachings of Takamatsu in order to assist a driver.
Tatourian does not explicitly disclose wherein the safety rule comprises a first minimum distance between the vehicle in the lane area and a second vehicle in a second lane area adjacent to the first lane area. 
However, Fendt teaches wherein the safety rule comprises a first minimum distance between the vehicle in the lane area and a second vehicle in a second lane area adjacent to the first lane area (see at least abstract, [0063]-[0065]: running plan generation unit 14 may generate the control band in consideration of the ride quality, safety degree, or other aspects of the vehicle), and wherein the tolerance region comprises the first position and is defined between the two lane markers; generation of the control band in consideration of the safety degree of the vehicle may be the generation of a band of target control values that allow the vehicle V to run such that the inter-vehicle distance to a vehicle in the surrounding of the vehicle V becomes a previously decided reference value or greater), and wherein the tolerance region comprises the first position and is defined between the two lane markers (see at least abstract, [0043]-[0047], [0063]-[0064]: Reference character R shown in FIG. 2 denotes a running lane on which the vehicle V runs; Reference character W denotes the control band of the target position. The control band W can be shown as the length between a control band boundary line Wa and a control band boundary line Wb in the normal direction to the target track T that connects the target positions. The control band boundary line Wa is a curve that connects the maximum values on the left side of the vehicle V in the control bands generated for the respective target positions. The control band boundary line Wb is a curve that connects the maximum values on the right side of the vehicle V in the control bands generated for the respective target positions, [0065]: a case where the center of the control band W of the target positions is the target track T that connects the target positions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating the teachings of Fendt in order to reduce accident risks.

As per claim(s) 7, 16, Tatourian discloses wherein calculating the deviation offset based on the tolerance region comprises: 
generating a random value (see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane. This offset may be used to steer the vehicle and maintain a travel vector that is offset from the center of the lane by the offset value, [0029]-[0032]: In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to detect worn road segments and select a position for smooth motion and reduced road wear. This road condition information may influence the value of ε); and 
calculating the deviation offset as a function of the random value (see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane. This offset may be used to steer the vehicle and maintain a travel vector that is offset from the center of the lane by the offset value, [0029]-[0032]: In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to detect worn road segments and select a position for smooth motion and reduced road wear. This road condition information may influence the value of ε). 

As per claim(s) 8, 17, Tatourian discloses wherein calculating the second position comprises adding the deviation offset to the first position (see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane. This offset may be used to steer the vehicle and maintain a travel vector that is offset from the center of the lane by the offset value, [0029]-[0032]: In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to detect worn road segments and select a position for smooth motion and reduced road wear. This road condition information may influence the value of ε). 


Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Tatourian in view of Takamatsu and further in view of US 20160313738 (“Kindo”).

As per claim(s) 4, 13, Tatourian does not explicitly disclose wherein the at least one lane marker comprises two lane markers that borders the lane area on opposite sides, and wherein the calculated first position is a center point between the two lane markers.
Tatourian does not explicitly disclose wherein the at least one lane marker comprises two lane markers that borders the lane area on opposite sides. 
However, Takamatsu teaches wherein the at least one lane marker comprises two lane markers that borders the lane area on opposite sides (see at least abstract, [0030]-[0033]: the sensor system 16 is capable of determining the distance from the left, right, front and rear of the vehicle 10 to a road boundary 28 or other stationary or moving objects, claim 22: wherein the boundary is a lane marker on the road, [0059]: as shown in FIG. 11, the average trajectory 56 is calculated based on the previous trajectories 55 of the vehicle 10 along the road 26. Accordingly, the parameters can include the trajectory 55 of the vehicle 10 during a previous operation of the vehicle 10 along the road 26. The series of parameter values can include a distance threshold such that when the distance of the vehicle 10 to the boundary 28 is less than a distance threshold, the parameters indicate to apply the feedback operation. As shown in FIG. 14, the vehicle 10 is outside the distance threshold 44 such that the feedback operation is not applied. As shown in FIG. 15, the vehicle 10 is within the distance threshold 44 to the boundary 28 such that the feedback operation is applied, thereby applying a torque assist indicated by arrows C to the steering system of the vehicle 10. The series of parameter values can also include latitude and longitude information, curvature information, weather information, time of day information, traffic information, information regarding positions of other vehicles, positions of static objects, presence of pedestrians, width of the road, number of lanes in the road, and/or length of the road for the plurality of boundary locations along the road 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating the teachings of Takamatsu in order to assist a driver.
However, Kindo teaches wherein the at least one lane marker comprises two lane markers that borders the lane area on opposite sides (see at least abstract, [0043]-[0047]: surrounding information, for example, includes the white line position or lane center position in the running lane relative to the vehicle V, the width of the running lane, the shape of the road (for example, the curvature of the running lane, the grade change on the road surface that is useful in the visibility estimation of the external sensor 1, the winding, and the like); surrounding information further includes the color and line type of a boundary line of the running lane that is present on the right side of the vehicle V. For example, the color and line type of the boundary line on the right side of the running lane may be included in the map information contained in the map database 4), and 
wherein the calculated first position is a center point between the two lane markers (see at least abstract, [0043]-[0047]: surrounding information, for example, includes the white line position or lane center position in the running lane relative to the vehicle V, the width of the running lane, the shape of the road (for example, the curvature of the running lane, the grade change on the road surface that is useful in the visibility estimation of the external sensor 1, the winding, and the like); surrounding information further includes the color and line type of a boundary line of the running lane that is present on the right side of the vehicle V. For example, the color and line type of the boundary line on the right side of the running lane may be included in the map information contained in the map database 4, [0063]-[0064]: Reference character R shown in FIG. 2 denotes a running lane on which the vehicle V runs; Reference character W denotes the control band of the target position. The control band W can be shown as the length between a control band boundary line Wa and a control band boundary line Wb in the normal direction to the target track T that connects the target positions. The control band boundary line Wa is a curve that connects the maximum values on the left side of the vehicle V in the control bands generated for the respective target positions. The control band boundary line Wb is a curve that connects the maximum values on the right side of the vehicle V in the control bands generated for the respective target positions, [0065]: a case where the center of the control band W of the target positions is the target track T that connects the target positions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating wherein the at least one lane marker comprises two lane markers that borders the lane area on opposite sides, and wherein the calculated first position is a center point between the two lane markers as taught by Kindo in order to provide a system that improves ride quality and considers safety degree of the vehicle (see at least Kindo [0006], [0063]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668